Title: Enclosure: Benjamin Huntington to John Chester, 24 August 1791
From: Huntington, Benjamin
To: Chester, John



Norwich [Connecticut] August 24th 1791
Sir

Your Letter of the 10th Instant has been Recd but being Necessarily Abscent last week could not Attend to the Subject you mention untill Monday last and being on the same Business this Day I found Col Leffingwell on the Same Employ through the Request of Mr. Learnand & we have agreed on a Report as near as we can state one, not only for this Town but for the whole County N London (exceptd) which you will Receive in a Short Time from him. It is Impossible to State the amount of Articles Manufactured in the Several Branches with Accuracy but have done it as near as we can.
There are no Manufactures of Consequence in Stonington Groton Lyme Colchester Franklin Lisbon or Montville saving such as are mentioned in Mr. Leffingwells report. Ship Building and the Cod fishing are the Principal in Stonington but I Suppose these are what the Secretary has had a better account of than we can Collect. The Domestic Manufacture of Coarse Linins and Wollens is very considerable more than Sufficient for the Consuption of farmers Families. As to Inpediments and Encouragements I know of None but what you are Perfectly Acquainted with. The Impediments Complained of by the Mechanics are the assessments on the Trade of Facutised Persons, the Poll tax on apprentices, Equipments & Loss of Time for Military Service and the want of an Increase of Duties on Goods Imported which might be manufactured here.
I will Remember the Design of Congress in Directing the Secretary to Report was the better to Enable the Next Session of Congress to judge what Manufactures to Encourage and to adopt measures for that Purpose (This will extend Principa⟨ll⟩y to Articles Imported which might as well be made here) and to Increase the Commerce between the Northern & Southern States & by that means at once to Increase our Internal Trade & Strengthen the Union as also to promote an Acquaintance and assimulation of Manners among the People in the several States. The good Effects of this Design when accomplished were very Obvious.
I am sir with Esteem & Regard   your Friend & Hume Servt
Benj Huntington Col. Chester
